Defendant was complained against and arrested in 1929 charged with having, September 20, 1926, wilfully and maliciously burned a dwelling house, was bound over to the circuit court for trial, and an information filed against her. She was placed on trial before a jury, and, at the conclusion of the people's testimony, was discharged by the court on her motion. The people bring error.
When the offense is alleged to have been committed, sections 15281 to 15286, 3 Comp. Laws 1915, inclusive, were in force. Act No. 38, Pub. Acts 1927, repealed these sections of Compiled Laws of 1915, but saved "any proceedings pending under any act herein repealed."
Act No. 272, Pub. Acts 1929, purports to amend Act No. 38, Pub. Acts 1927, without a saving clause.
No proceedings were pending against defendant on the effective date of Act No. 38, Pub. Acts 1927.
Defendant may not be convicted under any of sections 15281 to 15286, inclusive, 3 Comp. Laws 1915, because such sections of the Compiled Laws of 1915 were repealed by Act No. 38, Pub. Acts 1927. She may not be convicted either under Act No. 38, Pub. Acts 1927, or Act No. 272, Pub. Acts 1929, because neither of such statutes were in existence when the offense is alleged to have been committed, and hence could not be violated. Judgment of the trial court is affirmed.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 642